PER CURIAM.
Ordered that, upon the payment by the appellant to the respondents of $10 costs of this motion within five days after a service of a copy hereof, the order granted by this court January 19, 1900, is hereby modified and extended, so as to allow the appellant until the 10th day of April, 1900, in which to serve and file in this court printed copies of the case on appeal; and, if default is made in such service within such time, the said appeal is dismissed, with costs. See 58 N. Y. Supp. 1151.